DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) have been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018-0031965 combined with US 2008-0248409.
The instant application claims are drawn to the mask and method of manufacturing an extreme ultraviolet (EUV) mask blank comprising: forming on a substrate a multilayer stack which reflects EUV 
The prior art discloses a method of manufacturing an extreme ultraviolet (EUV) mask blank comprising: providing a substrate; forming a multilayer stack of reflective layers on the substrate, the multilayer stack of reflective layers including a plurality of reflective layer pairs; forming a capping layer on the multilayer stack of reflective layers; and forming an absorber layer on the capping layer, the absorber layer comprising an alloy of at least two different absorber materials (see claim 1).
Claim 1 differs in an absorber layer comprising an alloy of tellurium, germanium and antimony.  However, this modification would have been prima facie obvious to one of skill in the art from the disclosure of the combined references, considering that an absorber layer comprises an absorber material selected from an alloy of at least two absorber materials selected from the group consisting of tantalum (Ta) Tellurium (Te) and antimony (Sb) (see claim 4 of the primary reference); and an exposure light absorbing layer as a lower layer of an absorber layer is made of at least one substance selected from a lower layer substance group consisting of one element selected from an element group consisting of chromium, germanium, antimony, tellurium, hafnium, and gold (see claim 1 in the secondary reference).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G YOUNG whose telephone number is (571)272-1394.  The examiner can normally be reached on M-F: 7:30 AM - 4:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER G YOUNG/               Primary Examiner, Art Unit 1737